Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Pub. No. 2013/0055507), herein referred to as Li.
Regarding claims 1, 9 and 17, Li discloses a reaming apparatus comprising: a body having: a planar front surface; an annular groove (82)  defined in the planar front surface of the body, the annular groove being concentric with a center of the body and configured to receive an end of a pipe that is to be reamed; and a straight groove (98) defined in the planar front surface of the body, the straight groove passing through the center of the body and intersecting the annular groove (figures 1 and 2); and a reaming blade (94) having a planar front surface and at least one v-shaped notch (106, 110, 114) defined in the planar front surface of the reaming blade, the at least one v-shaped notch being positioned on the reaming blade to substantially align with the annular groove when the reaming blade is disposed within the straight groove (figures 1 and 2).

Regarding claims 6 and 14, see figure 2.

Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 10, 11, 13, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).